DETAILED ACTION
Claims 1-15 filed March 1st 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghajar (US2015/0130703) in view of Scavezze et al. (US2015/0261318)

 	Consider claim 1, where Ghajar teaches a user profile generating system for generating a user profile for use with a processing device operable to display content, (See Ghajar paragraph 99 where the system updates a profile of the subject used for targeted content delivery) the system comprising: a head motion tracking unit operable to identify head motion of the user; (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement)  an eye motion tracking unit operable to identify eye motion of the user; (See Ghajar paragraph 23 where eye movements and eye positions are tracked) and a profile generating unit operable to generate a user profile comprising an attention parameter derived from head motion and eye motion information for the user, wherein the generated user profile is used to modify interactions between the user and a processing device. (See Ghajar paragraph 99 where the system derives an attention parameter derived from the head and eye tracking and updates a profile of the subject used for targeted content delivery)
 	Ghajar teaches a user profile comprising head motion and eye motion information for the user. However Ghajar does not explicitly teach a user profile comprising head motion and eye motion (See Scavezze paragraph 14-15, 18 where head gesture detected via motion sensor and user’s gaze data tracked using eye-imaging camera and light sources form gesture data that is stored in a user’s profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by storing the raw user data into the user profile as taught by Scavezze. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of pooling this data to assist with future parameter development (See Scavezze paragraph 38)

 	Consider claim 2, where Ghajar in view of Scavezze teaches a system according to claim 1, comprising: a calibration unit operable to perform a calibration process for an application or device associated with the processing device; and a Calibration modification unit operable to modify the calibration process for a user in dependence upon information in their generated user profile. (See Ghajar paragraph 36-44 where Ghajar teaches a calibration process where the calibration process involves displaying nine points, including a center point and eight points around the periphery of the display. These points are dynamically displayed to ensure that the user focuses on that point.)

 	Consider claim 3, where Ghajar in view of Scavezze teaches a system according to claim 2, wherein the calibration modification unit is operable to modify the location of viewing targets within content displayed during the calibration process. (See Ghajar paragraph 36-44 where Ghajar teaches a calibration process where the calibration process involves displaying nine points, including a center point and eight points around the periphery of the display. These points are dynamically displayed to ensure that the user focuses on that point, thus modifying the location of the viewing targets.)

 	Consider claim 4, where Ghajar in view of Scavezze teaches a system according to claim 3, wherein one or more of the displayed elements are moved closer to the centre of the displayed content. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106) 

 	Consider claim 5, where Ghajar in view of Scavezze teaches A system according to claim 1, comprising: a display content identification unit operable to identify one or more displayed elements in displayed content; an identification interaction unit operable to identify an interaction with one or more of the displayed elements; (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus, the device tracks the user’s attention) and an interaction characterisation unit operable to characterise an identified interaction in dependence upon information in the user profile. (See Ghajar paragraphs 96-99 where the system uses the information to determine the attention state of the user, thus characterizing the user’s locus of attention into an attention state and updating the user’s profile with that information)

 	Consider claim 6, where Ghajar in view of Scavezze teaches a system according to claim 5, wherein the interaction characterisation unit is operable to identify user interest in displayed elements based upon the characterisation. (See Ghajar paragraph 52 where the identified measurements are used to evaluate the user’s attention. Distraction, fatigue, or disinterest are usual factors in the degradation of the user’s attention.) 

 	Consider claim 7, where Ghajar in view of Scavezze teaches a system according to claim 5, wherein the interaction characterisation unit is operable to identify a level of user tiredness based upon the characterisation. (See Ghajar paragraph 52 where the identified measurements are used to evaluate the user’s attention. Distraction, fatigue, or disinterest are usual factors in the degradation of the user’s attention.)

 	Consider claim 8, where Ghajar in view of Scavezze teaches a system according to claim 1, wherein interactions are one or more of the list comprising viewing content, gaze-based inputs, gesture inputs, spoken inputs, and control device inputs. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106. Thus a gaze based input)

 	Consider claim 9, where Ghajar in view of Scavezze teaches a system according to claim 1, wherein the head motion tracking unit is operable to identify head motion in dependence upon motion sensor data and/or camera data. (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement. Additionally see Scavezze paragraph 14 where head motion is tracked by motion sensors.)  

 	Consider claim 10, where Ghajar in view of Scavezze teaches a system according to claim 1, wherein the user profile identifies user preferences for eye motion and head motion. (See Scavezze paragraph 14-15, 18-19 where head gesture detected via motion sensor and user’s gaze data tracked using eye-imaging camera and light sources form gesture data that is stored in a user’s profile so that the system can adapt to and remember individual user behaviors) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by storing the raw user data into the user profile as taught by Scavezze. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of pooling this data to assist with future parameter development (See Scavezze paragraph 38)

 	Consider claim 11, where Ghajar in view of Scavezze teaches a system according to claim 10, wherein the user profile identifies proportions of head motion and eye motion used by a user in performing one or more viewing transitions between displayed content elements. (See Ghajar figures 3a-c and paragraphs 54-56 where the user’s locus of attention 304 (derived from user head motion and eye motion) is placed within a particular region 302. Subsequently, the region 302 expands into a larger region 306 that is more centered in the display 106.)

 	Consider claim 12, where Ghajar in view of Scavezze teaches a system according to claim 10, wherein the user profile identifies a user as belonging to one or more categories in dependence upon their preferences (See Ghajar paragraph 93-95 where the system includes a plurality of control subjects to establish baselines of the variability of eye position based on the demographics of the subjects) 

 	Consider claim 13, where Ghajar in view of Scavezze teaches a user profile generating method for generating a user profile for use with a processing device operable to display content, the method comprising identifying head motion of the user; (See Ghajar paragraph 23 where the head equipment includes the head equipment and apparatus described in US2010/0204628 which contains an accelerometer for measuring head movement)   identifying eye motion of the user; (See Ghajar paragraph 23 where eye movements and eye positions are tracked)  generating a user profile comprising an attention parameter derived from head motion and eye motion information for the user; and using the generated user profile to modify interactions between the user and a processing device. (See Ghajar paragraph 99 where the system derives an attention parameter derived from the head and eye tracking and updates a profile of the subject used for targeted content delivery)
	Ghajar teaches a user profile comprising head motion and eye motion information for the user. However Ghajar does not explicitly teach a user profile comprising head motion and eye motion information for the user. However, in the analogous field of endeavor of gesture parameter tuning Scavezze teaches a user profile comprising head motion and eye motion information for the user. (See Scavezze paragraph 14-15, 18 where head gesture detected via motion sensor and user’s gaze data tracked using eye-imaging camera and light sources form gesture data that is stored in a user’s profile.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ghajar by storing the raw user data into the user profile as taught by Scavezze. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of pooling this data to assist with future parameter development (See Scavezze paragraph 38)

 	Consider claim 14, where Ghajar teaches computer software which, when executed by a computer, causes the computer to carry out the method of claim 13. (See Ghajar paragraph 17 where the techniques used are executed by a program stored in non-transitory computer readable media) 

  	Consider claim 15, where Ghajar teaches a non-transitory machine-readable storage medium which stores computer software according to claim 14. (See Ghajar paragraph 17 where the techniques used are executed by a program stored in non-transitory computer readable media)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624